Case: 13-50908      Document: 00512706584         Page: 1    Date Filed: 07/22/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                    No. 13-50908                               July 22, 2014
                                  Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee
v.

OSCAR DAVID HERNANDEZ GONZALEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:13-CR-203-1


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Oscar David Hernandez Gonzalez (Hernandez) appeals the 36-month
sentence imposed after his guilty-plea conviction for illegal reentry following
prior deportation. He argues that the above-guidelines sentence is
substantively unreasonable because it was greater than necessary to satisfy
the sentencing goals of 18 U.S.C. § 3553(a). He argues that his offense of illegal
reentry was, at most, an international trespass and that his offense level was
inflated because U.S.S.G. § 2L1.2 effectively double counts a defendant’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50908     Document: 00512706584      Page: 2   Date Filed: 07/22/2014


                                  No. 13-50908

criminal history. He argues further that the district court gave inordinate
weight to his remote, relatively minor prior offenses and failed to give sufficient
weight to his personal circumstances.
      Hernandez has not shown that his sentence was substantively
unreasonable. We have rejected the argument that the Guidelines overstate
the seriousness of illegal reentry because it is simply an international-trespass
offense. See United States v. Juarez-Duarte, 513 F.3d 204, 212 (5th Cir. 2008).
We have likewise rejected the argument that a sentence imposed pursuant to
§ 2L1.2 is necessarily greater than necessary to meet the sentencing goals of
§ 3553(a) due to any double counting that is inherent in that guideline. See
United States v. Duarte, 569 F.3d 528, 529–31 (5th Cir. 2009).
      Furthermore, the record reflects that the district court had an adequate
basis for the sentence imposed and was guided by the § 3553(a) factors in
deciding that an upward variance was merited. The district court made an
individualized assessment and concluded that the guidelines range did not
adequately take into account the § 3553(a) factors, including Hernandez’s
history and characteristics, the need to promote respect for the laws of the
United States, the need to provide a just punishment, and the need to deter
future crimes. Specifically, the district court determined that the guidelines
range did not account for Hernandez’s extensive prior criminal history. See
United States v. Smith, 440 F.3d 704, 709 (5th Cir. 2006). Hernandez has not
shown that the district court abused its discretion in weighing the § 3553(a)
factors. See Gall v. United States, 522 U.S. 38, 51 (2007). Nor has he shown
that the district court abused its discretion with respect to the extent of the
variance. See United States v. Brantley, 537 F.3d 347, 348–50 (5th Cir. 2008).
      AFFIRMED.




                                        2